Per Curiam.
Respondent was admitted to practice by this Court in 1980 and maintains an office for the practice of law in the City of Ithaca, Tompkins County.
By decision dated May 23, 2003, this Court found respondent guilty of professional misconduct and suspended him for two years and until further order of this Court (Matter of Hickey, 305 AD2d 931 [2003]). However, the decision stayed the suspension upon condition that respondent comply with the statutes and rules regulating attorney conduct, that he not be the subject of any further disciplinary action, and that, during the period of suspension, he complete six additional credit hours of continuing legal education (hereinafter CLE) in ethics and professionalism. The decision required respondent to apply for termination of the suspension at the expiration of the two-year period. The decision also required that, upon any application to terminate the suspension, respondent had to document that he had taken and passed the Multistate Professional Responsibility Examination (hereinafter MPRE) while the suspension period was in effect.
Petitioner moves to vacate the stay of respondent’s suspension and to suspend respondent from practice. Petitioner cites its issuance of a letter of caution to respondent in June 2005 and respondent’s failure to document his completion of the required additional CLE or passage of the MPRE during the two-year suspension period. Respondent mitigates the letter of caution by explaining his representation of the client. He also notes that some of the misconduct occurred prior to the date of the stayed suspension decision. Respondent states that he has now completed the additional CLE and submits documentation *1031that he took and passed the MPRE on August 12, 2005. Respondent requests termination of the suspension. Petitioner opposes the request.
Under the circumstances presented, we deny petitioner’s motion and grant respondent’s application to terminate the suspension.
Spain, J.P., Carpinello, Rose, Lahtinen and Kane, JJ., concur. Ordered that petitioner’s motion is denied; and it is further ordered that respondent’s application to terminate his suspension is granted, effective immediately.